ACCEPTED
                                                                                                                 03-15-00601-CR
                                                                                                                         7077446
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                    DISTRICT ATTORNEY'S OFFICE                                                             9/24/2015 11:06:27 AM

                       33-° & 4 2 4 " J u d i c i a l D i s t r i c t s
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK

                                                COVNTIBS O F
                               BI-AMCO • B U B N E T • U L A N O > S A N S A B A
                                                                                           FILED IN
                                      Wiley B. McAfee                               3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                              District Attorney                     9/24/2015 11:06:27 AM
                                        S e p t e m b e r 24, 2015                      JEFFREY D. KYLE
                                                                                             Clerk


Mr. Jeffery D. Kyle
Clerk o f Court of Appeals
P. O. Box 12457
A u s t i n , TX 7 8 7 1 1

Re:     Case No. 03-15-00601-CR; Shane Edward Pate v. T h e State o f Texas
        Appeal f r o m Cause No. 4 4 1 5 5 in t h e 4 2 4 t h District Court o f B u r n e t County

Dear Mr. Kyle:

       Please accept t h i s l e t t e r as o u r designation o f Lead Counsel f o r t h e State o f
Texas, Appellee, in t h e above described case. Lead Counsel f o r t h i s case is:

        Gary W. B u n y a r d
        Assistant District A t t o r n e y
        P.O. Box 725
        Llano, TX 7 8 6 4 3
        (325) 247-5755 (voice)
        (325) 247-5274 (fax)
        g.bunyard@co.llano.tx.us
        Texas State Bar No. 0 3 3 5 3 5 0 0

                                                                 Sincerely,


                                                                 GaDfM/v. B u n y a r d
                                                                 Assistant District A t t o r n e y

cc:     Ms. Karen Oprea
        A t t o r n e y f o r Appellant
        via eServe and email
        karen.oprea@opreaweberlaw.com




      811 Berry Street • P.O. Box 725 • Uano. Texas 78843 • 325-247-5755 • Fax 325-247-5274